 I)I.('ISI()NS OF NATIONAL I.ABOR RI.AlIONS BOARDRalco Sewing Industries, Inc. and Weather Vane Out-erwear Corporation, Inc. and International LadiesGarment Workers Union, AFI,-CIO and UnitedBrick & C('lay Workers of America, AFIL-CIORalco Sewilg Industries, Inc. and Weather Vane Out-erwear Corporation, Inc. and Deanna Dale Duna-way, Petitioner and United Brick & Clav Workersof America, AFL-CIO. ases 9 C(A 11261 I, 9C'A 11990. and 9 RD 754July 13, 1979DECISION, ORDER, AND [)IRECTION OFSECOND ELECTIONBY (ICHAIRMAN FANNIN(; ANI) MIMIlERS PNIF I .IANI) MIRPI'IYOn November 1, 1978, Administrative Law JudgeMichael O. Miller issued the attached Decision in thisproceeding. Thereafter, Respondents, United Brick &Clay Workers of America, AFL C10, and DeannaDale Dunaway, the RD Petitioner herein, filed excep-tions and supporting briets, the International LadiesGarment Workers' Union. AFL-CIO, filed an an-swering brief; and the General ('ounsel filed a brief insupport of the Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional .abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings, andconclusions2of the Administrative Law Judge,. andto adopt his recommended Order, as modified herein.4i Respondents have excepted to certain credibility findings made by theAdministrative l.aw Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibility un-less the clear preponderance of all of the relevant evidence con inces us thatthe resolutions are incorrect. Standard Dry Wall Prducts. ,In. 91 NLRB544 (1950)., enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examinedthe record and find no basis for reversing his findings,I We agree with the Administrative .aw Judge that Respondents violatedSec. 8(aH2) and (1) of the Act for the reasons set fiorth in his Decision.However, in doing so, we find it unnecessary to rely upon Midwe.ri Ppingand Suppl Co.,. Inc.. 63 NLRB 1060 (1945), and U and 1. Inc. 227 NLRB I(1976). cited by the Administrative Law Judge in support of his result.I On December 11, 1978, the Petitioner in Case 9 RD 754 filed a motionto reopen the record in this proceeding and remand to the Regional Directorfor the taking of allegedly newly discovered evidence. The United Brick &Clay Workers filed a statement in opposition to the motion, while the Inter-national Ladies Garment Workers' Union filed a statement in support. OnJanuary 9. 1979. the General Counsel moved to sever and remand to theRegionl Director case 9 RD 754. The International ladies Garment Work-ers' Union filed a response in opposition to the motion to sever: the RDPetitioner filed a response supporting her motion to reopen with respect tothe whole consolidated proceeding but stating she would not oppose severingCase 9 RD 754. Respondents filed a reply opposing an) reopening of therecord and also severance of' Case 9 RD 754 fr purposes of remand andORDERPursuant to Section 10(c) of' the National LaborRelations Act, as amended, the National abor Rela-tions Board adopts as its Order the recommended Or-der of' the Administrative Law Judge. as modified be-low, and hereby orders that the Respondents, RalcoSewing Industries, Inc., and Weather Vane Outer-wear ('orporation, Inc., Olive Hill. Kentucky, theirotfficers. agents, successors, and assigns. shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph I(e):"(e) Refusing to bargain collectively with the In-ternational Ladies Garment Workers' Union, AFI.('10, as the exclusive bargaining representative of theemployees in the following appropriate unit:"All shipping clerks, including local truck driv-ers, employed by Weather Vane at Olive Hill,Kentucky, excluding office clerical employees,professional employees, guards and supervisorsas defined in the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.11 IS FUR IIIIR ORDEREI) that the complaint be dis-missed as to any alleged violations of the Act notfound herein.Il IS FURIILER O()i:RII) that the election held onDecember 9, 1977, in Case 9 RD 754 be, and ithereby is, set aside and that a new election be di-rected therein as set forth below.I[Direction of Second Election and Excelsior foot-note omitted from publication.]further hearing As the Petilioner's motion to reopen was filed more than 2months after discosery of the new evidence. it was not timelb tiled Accord-ingly, we deny her motion to reopen and the General Counsel's motion tosever and remand Case 9 R) 754.' The Administrative l.av Judge provided that Respondent Weather Vanebe required to bargain with the International adies Garment Workers'Union as the representative of Weather Vane's employees in a unit of allshipping clerks. including local truckdrivers, employed at its Olive Hill, Ken-tucky, facility, as of October 23. 1976, the date on which Respondents com-menced their course of unlawful conduct. However, as the Internationalladies Garment Workers' Union first demanded recognition for employeesin the appropriate unit on December 22. 1976. and as all of the Respondents'unfair labor practices are otherwise individually remedied by our adoptionof' the Administrative L.aw Judge's recommended Order, we shall date Re-spondent Weather Vane's bargaining obligation from December 22. 1976.See Trading Port, Inr., 219 NLRB 298. 301 (1975).APPENDIXNo'ric( To EMPI.OYIflSPOSI'I) BY ORDI)R ()F ItFNAII()ONAI. LABOR RIL.AI()NS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were afflrded theopportunity to present evidence, it has been found243 NLRB No. 51438 RALCO SWING(; IND)LUSIRILS. INC.that we violated the National l.abor Relations Act incertain respects and we have been ordered to post thisnotice and to carry out its terms.The National Labor Relations Act, gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represent-ative of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.Accordingly. we give you these assurances:WE Wll.l. NOIT threaten our employees withdischarge in order to discourage them from filinggrievances or engaging in other union or pro-tected concerted activities.WE WILL NOT interrogate our employees abouttheir union membership, activities, or desires orabout the union membership, activities, or de-sires of other employees.WE WII.I. NOT assist, support, or otherwise in-terfere with the administration or activities of theUnited Brick & Clay Workers of America. AFLCIO, or any other labor organization.WE WILL. NOT discharge or lay employees off,or refuse to recall them from layoff, because oftheir union membership, activities, and desires,or to discourage them from filing grievances orengaging in other union or protected concertedactivities.WE WIL. NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their statutory rights.WE WILL offer Judy Erwin immediate and fullreinstatement to her former job or a substantiallyequivalent job, without prejudice to her seniorityor any other rights or privileges previously en-joyed, and WE WILL make Judy Erwin, KeithHicks, Tony Jones, Jerry Stevens. and HaroldWaggoner whole for any loss of pay they mayhave suffered because of our discriminationagainst them, with interest.WE wii., upon request, bargain with the In-ternational Ladies Garment Workers' Union,AFL CIO, as the exclusive representative of allemployees in the following unit with respect towages, hours of employment, and other termsand conditions of employment:All shipping clerks, including local truck driv-ers, employed by Weather Vane at Olive Hill.Kentucky. excluding office clerical employees.professional employees, guards and super\ -sors as defined in the Act.RAI.(() SlW IN( INI) SI RIIS, I .ANWI:A I tIR VANE OL IIR\'I:AR C)RI'(IRA II(),.I)ECISIONS AI i MINI /)1 In1 CASIMicilAI O. MII.IIR. Administrative l.aA Judge: Ihcescconsolidated cases were heard in Morehead. Kentuck onJune 7 and 8. 1978.'The complaints allege that Ralco Sewing Industries, Inc.(herein Ralco, and Weather Vane Outerwear Corporation.Inc. (herein Weather Vane). a single emplo er. iolatedSections 8(a)( I ), (2). (3). and (5) of the National I.lahor Re-lations Act (herein the Act).All parties were given full opportunity to particip.ite. tointroduce relevant evidence, to examine and cross-examninwitnesses, and to argue orall\. Briefs were filed hb the (ien-eral Counsel. Respondents Ralco and Weather Vane. andboth unions.Upon the entire record, including my careful obserxationof the witnesses and their demeanor, I make the tillowing:INI)IN(,S ()I FA( II. RSP()NI)N I S HtA SINI-SS AN) ll1 I NI()NS I s.0I)R()R(;ANI/a 11()N SI A I ISRalco is engaged in the manufacture of outerwear. It is awholly owned subsidiary of Weather Vane. a Kentuckk'corporation, which warehouses, ships. and sells the gar-ments manufactured bv Ralco. Ralco's production facilitiesand Weather Vane's warehouse are both located in OllseHill, Kentucky. Jurisdiction is not in issue. Respondetsadmit that they are and have been at all material inicscorporations operating as a single integrated enterprise u ilhcommon ownership. supervision, facilities, and centralizedcontrol of labor relations and. as such, constitute a singleemployer. They further admit that they meet the Board'sjurisdictional standards and comprise an employer engagedin commerce and in operations affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.The complaints allege and Respondents admit that theILGWU and the Brick & (Clay Workers are both labor or-ganizations within the meaning of Section 2) of the Act.I The charge in Case 9 CA 11261 I as filed bh the Internatiinal I adlcGarment Workers' Union. AF. (10 (herein the II.G':, ! n April 11.1977, and complaint issued on MaN 22, 1978. he chalrge i ( sac 9 ('A1 1990 was filed hb the nited Brick & Cloa\ Workers of America. Al I (0)(herein the Brick & (lay Workers on December 2 1977 and cmplnllissued on January 25. 1978 Thc Supplemental )ecsin in Cause 9 R) 7'issued on Februar 7 1978. Respondent tiled tirnel answer, to theplaints and all pleadings were timels ser'ed2Brick & (las Workers ntersened in ( Cae 9 (A I 1261 I41) DECISIONS OF NATIONAI. LABOR RELATIONS BOARI)II. 111 iL t NAIR L.ABOR PRA(I( S AND) OBJE(tIONS 1 1 till.IL( IONA. BlacAground-Repres'ntarition Historyn and theRepresentation Caso e PeitionsRalco manufactures winter garments for Weather Vaneand, at material times, employed over 100 employees. Thegarments are stored and shipped from a separate ware-house, called Weather Vane, located adjacent to and sepa-rated by a parking lot from the Ralco plant. WeatherVane's employee complement was approximately 16.In 1972. the Brick & C(lay Workers were certified to rep-resent Ralco's nonsupervisory employees and a 3-year col-lective-bargaining agreement was entered into on October11, 1972. The unit included the warehouse employees.However, the warehouse employees were transferred to theWeather Vane payroll around 1975, and the collective-bar-gaining agreement ceased to apply to them at that time.The contract was subsequently extended to December I,1976.On September 8. 1976. the ILGWU filed a timely repre-sentation petition, Case- RC 11684, seeking to represent theproduction, maintenance, shipping, and receiving employ-ees of Ralco in the unit then covered by the Ralco-Brick &Clay Workers agreement. However, following the filing of a"no-raid" complaint by the Brick & Clay Workers pursuantto article XX of the AFL. CIO constitution, and a decisionby an impartial umpire finding the ILGWU's activity toconstitute a "raid", the ILGWU withdrew its petition. Thatwithdrawal was appoved on December 15. 1976.In the interim between the impartial umpire's decisionand the withdrawal of Case 9-RC 11684 a Ralco em-ployee, Deanna. Dunaway. timely filed the decertificationpetition in Case 9 RC 754. The ILGWU had also filed an-other petition. Case 9-RC- 11734, on October 7, 1976. seek-ing a unit of shipping clerks and local truckdrivers em-ployed by Weather Vane. The Board directed an electionupon the decertification petition in the unit of Ralco pro-duction, maintenance, shipping, and receiving employees.They also treated the ILGWU petition as a request for aresidual unit of all unrepresented employees (the warehouseemployees of Weather Vane being the only employees notrepresented by the Brick & Clay Workers) and directed anelection in the following unit, deemed appropriate in thecircumstances of this case (as more fully described by theBoard in its Decision and Direction of Elections. supra):All shipping clerks, including local truck drivers, em-ployed by Ralco [Weather Vanej at Olive Hill. Ken-tucky, excluding office clerical employees, professionalemployees, guards and supervisors as defined in theAct.The ILGWU's petition in Case 9-CA 11734 was subse-quently withdrawn.An election upon the decertification petition was con-ducted on December 9, 1977. and a majority of the validI Much of the following information is drawn from the Board's [)ecisionand Direction of Elections in Weaher Vane Oulerwsear Corporaiton. Inc. 233NLRB 414 (1977).votes were cast against continued representation by theBirick & Clay Workers. On December 16. 1977. that Unionfiled timely objections to the conduct ol that election. Asthose objections were essentially the same as the allegationscontained in the complaint in Case 9 ('A 11990, which is-sued on January 25, 1978. those objections were consoli-dated for hearing with the complaint allegations by the Re-gional Director's Supplemental Decision of Februarv 7.1978.B. Cases 9 (A 1199( and RD 754The complaint in Case 9-(CA 11990 alleged that Respon-dents interfered with, restrained, and coerced their employ-ees in the exercise of their rights under Section 7 of the Act,and thereby violated Section 8(a)( I) of the Act, by the con-duct of their president. Ira Holskin. about December I.1977. in telling employees that a fellow employee would notbe recalled from layoff because she had filed grievances un-der the contract between Ralco and the Brick & ('layWorkers. It further alleged that, on or about the same date.Respondent discriminatorily terminated Judy Erwin byfailing and refusing to recall her from layoff because of hermembership in, activities on behalf of. and sympathy forthe Brick & Clay Workers and because she had filed griev-ances under the terms of the contract. As noted, the objec-tions filed by the Brick & Clay Workers to the conduct ofthe RD election were essentially identical to the complaintallegations.At hearing, counsel for the Respondents amended theanswer to the complaint in Case 9 CA 11990 and admittedall its allegations and conclusions. I therefore find the viola-tions so alleged. It follows from this finding that the objec-tions filed by the Brick & Clay Workers are sustained. Ishall therefore recommend that the election conducted inCase 9 RD-754 held on December 9. 1977. be set asideand a rerun election be conducted.C. Case 9 CA 11261 1The complaint in Case 9 CA 11261 1. based upon acharge filed by the IL.GWU and involving events at theWeather Vane warehouse, alleges that Respondents vio-lated Sections 8(a)(I), (2). (3), and (5).I. The 8(a)(3) allegationsThe complaint alleges that Respondent laid off employ-ees Keith Hicks. Tony Jones. Jerry Stevens, and HaroldWaggoner on or about October 23, 1976, (recalling themsome time later) because of their ILGWU union member-ship, sympathies, and activities. Respondent admitted theseallegations. Accordingly. I find that Respondent violatedSection 8(a)(3) and (11) of the Act, as alleged in this com-plaint.2. The 8(a)(1) allegationsEmployee Larry Thornsberry testified that he beganwearing a button proclaiming his support for the II.GWUin October 1976 and wore it continually thereafter. Some-440 RAL.(O SEWIN(; INDUSIRIES. INC.time after he began wearing that insignia, he stated, Ware-house Supervisor John Bowling spoke to him in the back ofthe warehouse and said that "he wanted me to sign a Brick& Clay Union card." Thornsberry said he would have tothink about it and Bowling replied that "we'd be better offwith the Brick & Clay Union ... land] that the dues wouldhe taken care of." Thornsberry responded that they wouldhave to pay dues with either Union and walked off.Thornsberrv related a similar conversation with SalesManager Harold Oppenheimer, about a week after his al-leged conversation with Bowling. Oppenheimer. he said,stated that "he [Oppenheimer] wanted me to sign a Brick &Clay card. That he thought we'd be better off with it."'Bowling admitted having acquired knowledge of theunion campaign by observing employees wearing unionbuttons in the warehouse, but denied that he ever sawThornsberry [or fellow employee Marvin Hicks] wearingsuch buttons. He specifically denied asking Thornsberr tosign a card for the Brick & Clay Union. Similarl'. Oppen-heimer denied soliciting any Weather Vane employees tosign cards for the Brick & Clay Workers and further deniedhaving any conversations with Larry Thornsberry. exceptpossibly about his work duties.Employee Tony Jones related a conversation held withBowling some time in late October or early November.shortly after Jones returned from a brief layoff. In this con-versation, held in Bowling's office. Bowling asked Joneswhether he had signed a union card. Jones responded thathe had and was then asked who had given them out andwho else had signed them. Jones professed ignorance. Bowl-ing denied asking Jones whether he had signed a card forthe ILGWU.On a morning in late October 1976. Bowling approachedLarry Thornsberry and Marvin Hicks. two of WeatherVane's more senior employees, and told them that theywere being laid off. According to Thornsberry, both he andHicks were wearing ILGWU buttons at that time.' Bowlingdid not state a reason for their layoff and allowed them towork the remainder of that day.Later that same day, after discussing the layoffs with IraHolskin, Weather Vane's president, and being told by Hol-skin not to lay them off,6Bowling called Thornsberry intohis office. According to Thornsberry, Bowling asked himwhat was wrong and Thronsberry replied that he believedthat too much was being put upon him, that he liked toleave at 4 p.m. once in a while, and questioned why threenew employees had been hired while he and Hicks werebeing laid off. Bowling told him that he had laid them offbecause he had been mad and aggravated and that he wasrevoking the layoff.On cross-examination. after reaffirming his certaint2 that Oppenheimerasked him to sign a card, he acknowledged that in the affidavit which hegave the Board in the investigative stage of this case. he stated. "[hJc reallydidn't ask me to sign one, he just suggested it strongly." Clarifying. he testi-fied that Oppenheimer said. "lilf you will sign a card .. you'll be better off."Thornsberry's testimony in regard to the wearing of union buttons wasnot corroborated by Hicks. who was called as a witness fior Respondent Norwas the testimony of Thornsberry's wife offered on this point althoughThornsberry testified that she was present during the consersation.6 Holskin corroborated Bowling's testimony.Bowling contended that his attempted or threatened la -off of hornsherr, and ilicks was the result of their havinglefi work at the end of their regular shift on the prior eve-ning. when overtime had been assigned. and contrary to theinstructions he had given them to stay and unload a truck.This misconduct was admitted by Thornsberry and licks.Bowling's pretrial affidavit. however. makes no reference toThornsberry's and Hicks' refusal to work overtime on thenight beftire this incident: the only reason given therein fortelling them they were to be laid off was that work asslow. Bowling admitted that work was not so slow as towarrant a layoff and that. had a layoff been called for.Thornshberry's and Hlicks' seniority would have preventedtheir layoff.Viewing all of the foregoing evidence in juxtaposition Iam constrained to credit the testimony otf Bowling and Op-penheimer over that of Thornsberrv. In addition to theirrespective testimonial demeanors. I note the following: Thestatements attributed to both Bowling and Oppenheimerregarding the solicitation to sign a Brick & ('lai Workerscard are vitually identical and somewhat pat. As this recordstands. Thornsberry was the only employee allegedly solic-ited to sign a Brick & ('lay Workers card and I find itimprobable that only one employee would he so solicited,twice, and while allegedly wearing a button proclaiming hissupport for the other union. As to his wearing of unioninsignia Thornsberry's testimony lacks corroboration, al-though the allegedly corrohborative evidence wIas availableto the General Counsel. Further, I note Thornsbherr's ad-mitted resentment against Bowling for the kinds of jobsassigned him (antedating the organizational acti'ity , andfor the frequent overtime assignments. Finally. in this re-gard. I note Respondent's candor in admitting the 8(a)(3)allegations of the complaints. Accordingly. I find that theGeneral Counsel has failed to sustain his burden of provingthat Respondent solicited its employees to sign authoriza-tion cards for the Brick & ('lay Workers.Similarly. while Bowling's inconsistencies in regard to hisreasons for telling Thornsberry and Hicks that they were tobe laid off raise questions as to his motivation, I find theevidence insufficient to establish that he was motivated bytheir union activities. Thus, these employees had insubordi-natelyv left work and failed to work assigned overtime and.while there was no mention of that in Bowling's conversa-tion with them, there was similarly' no mention of theirunion activities. Further, as previously noted. Thorns-berry's testimony that he was wearing a union button isuncorroborated. Both Thornsberry's and Hicks' otherunion activities were minimal and not known to Respon-dent. Moreover. Bowling's testimony is essentially corrobo-rated by that of Oppenheimer. As between employee TonyJones and Bowling. I was more fvorabl impressed withJones' testimonial demeanor than that of Bowling. Accord-ingly,. I find that Bowling interrogated Jones. as alleged inthe complaint. as amended. There is no justification, inthese circumstances, for asking an employee whether hehad signed a union card and certainly no justification existsfor asking who had solicited the cards and who else hadsigned. Such interrogation is so clearly' coercive as to re-quire no citation of authority. I therefore find that by thisinterrogation, Respondent violated Section 8(a)(l) of theAct.441 I)ECISIONS OF NATIONAI. L.ABOR RELAT'IONS BOARD3. The 8(a)(2) allegationsThe complaint alleges that Respondent rendered aid, as-sistance, and support to the Brick & C(lay Workers by solic-iting employees to sign cards for that Union and by select-ing applicants for employment on the condition that theydesignate that Union as their bargaining representative. Asto the first of these contentions, I have already found insuf-ficient evidence to sustain the General Counsel's burden ofproof. The only record evidence supporting the second con-cerns the referral of employees to Weather Vane by GlennaHuntsman. the Brick & Clay Workers' business agent.Huntsman testified that during the fall of 1976. in thecourse of a telephone conversation with Respondent's attor-ney, Burton Horowitz, she learned that Respondent neededemployees and she offered to refer individuals to Respon-dent.7Huntsman then contacted several unemployed work-ers, either directly or through a neighborhood shopkeeper,and had them come to the union hall. Jerry Bishop andGary Brown both testified that Huntsman had them sign acard or similar small paper (apparently a dues checkoffcard). and each employee was given a Brick & Clay Work-ers business card on which was written Bowling's name.They were told to go to Respondent's plant and give thecard to Bowling. Bishop further testified that Huntsmantold him that she had found his application in the file(Bishop had requested a friend to file an application withRespondent on his behalf and believed that it had beendone), and that he could work for Ralco if he voted for theBrick & Clay Workers. She also told him that he should nottell anyone that he had been to the union hall or knewHuntsman and that he would work until mid-December,when he would be laid off, but that he would be recalled ifthere was a vote and he voted for the Brick & Clay Work-ers.Bishop and Billy Henderson went to Weather Vane andasked for and met a man who said that he was Bowling.They said that they were looking for work, showed him thebusiness card they had received from Huntsman, and werethen introduced to the real John Bowling by Harold Op-penheimer, the man whom they first met. They went to theoffice, gave a secretary their names and social security num-bers, and were told to report back at noon to begin work.Lonnie Henderson and Gary Brown were similarly referredto Weather Vane.Bishop did not return to Weather Vane at noon, as Bowl-ing had instructed him. Shortly thereafter, he received acall, at home, from Huntsman, who asked why he had notreturned. He told her that he suspected something improperfrom the manner in which Oppenheimer had initially intro-duced himself as Bowling. She told him to go back to theplant and he did. He began working at Weather Vane onNovember 11, 1976, and worked full time until he was laidoff in December.Several days after Huntsman referred the employees toWeather Vane, she was seen walking through the ware-Huntsman was the only witness on this point. Her testimony is somewhatshifting and unclear as to whether tlorowitz specifically asked her to referprospective employees or merely mentioned that Respondent was hiringThe conversation covered a number of sibjects, which she did not enumer-ate. She testified that it was not unusual for her to speak with Horowitzhouse with Mr. Pelfrey, an International Union officer, andJohn Bowling. She spoke to a number of employees on thejob.None of the foregoing employees was requested to signan2, union authorization cards during their Weather Vaneemployment.sThe combination of E mployer-applied pressures de-scribed above leads me to conclude, in agreement with theGeneral Counsel and the Charging Party. that Respon-dent's actions reasonably tended to coerce employees in theexercise of their free choice in the selection of a bargainingrepresentative. See ["ertntron Electrical ('omponents, Inc.,Beau Products Division, 221 NLRB 464 (1975). enforcedN.L.R.B. v. 'ernitron Electrical ('omptontens, Inc. BeauProducts Dvision 548 F.2d 24 (Ist (Cir. 1977). Thus in ahotly contested two-union situation, where opposition toone of the contestants has been forcefully expressed by dis-criminatory discharges (admitted) and interrogation, thisemployer sought out the favored contestant and solicited.either expressly or tacitly, that Union to refer applicants foremployment to it. This is a powerful "leg-up" for the Unionso avored, not unlike an employer referring a job applicantto the Union for clearance or the signing of a union autho-rization card (see. for example, William J. Burns Interna-tional Detective Agency, Inc., 182 NLRB 348 (1970). and asmight reasonably be expected, it was used to advantage.The applicants were called into the union office, so as tounderscore the source of their good fortune. Their supportfor that Union was solicited by references to a coming elec-tion and the possibility of future employment if they votedright, and at least some were solicited to sign dues checkoffauthorization cards. The card of a union agent was giventhem, like a key to open the door to their new jobs. and wasreceived by the employer as essentially the sole evidence oftheir acceptability as employees. The Respondent's supportor preference for the Brick & lay Workers was then fur-ther emphasized when Huntsman. rather than the Respon-dent, called Bishop to inquire why he had not returned tothe warehouse to begin work and when, several days later,the Employer paraded through the warehouse with two rep-resentatives of the Brick & ('lay Workers, while those rep-resentatives stopped and chatted with various employees.The foregoing conduct. I must conclude, violates thestrict neutrality required of an employer who is faced withthe conflicting claims of two or more rival unions. See Uatnd 1, Inc., 227 NLRB I (1976), and Midwest Piping & Sup-plv Co., Inc.. 63 NLRB 1060 (1945). Accordingly. I find thatRespondent provided unlawful assistance and support tothe Brick & Clay Workers in violation of Section 8(a)(2)and (I) of the Act.4. he 8(a)(5) allegation(a) Demand and refusal On October 7, 1976, theILGWU filed the representation petition in Case 9 RCI The foregiong description of events is drawn from the credited testimo-nies orf Bishop, Lonnie Henderson, and Gary Brown Huntsman did notspecifically deny having employees sign cards for the nion or telling Bishopnot to tell anyone that he had been to the union all. Her testimony was., inseveral respects. contradictory within itself and with her pretrial affidaitand. to the extent that it conflicts with the estimonv of the employees, Idiscredit her Oppenheimer did not dispute Bishop's testimony regardingIheir initial meeting and his holding himself out as Bowling442 RAIC() SEWING INDUSIRIES. IN('.11734, seeking to represent Weather Vane's shipping clerksand local truckdrivers. On December 22. 1976. the II.GWIUmade a formal written demand for recognition in that sameunit. Respondent indicated receipt for that letter in its re-sponse of December 28, 1976. At no time lid Respondentagree to recognize the 11G.(WU as the representative of'those employees.(b) The appropriate unit The appropriate collective-bargaining unit, as fiund by the Board in Case 9 RC-11734 is:All shipping clerks, including local truckdrivers, em-ployed by [Weather Vanel at Olive lill. Kentucky, ex-cluding office clerical employees, professional employ-ees, guards and supervisors as defined in the Act.'(c) the ILGWlU's majority status The Gieneral Counselalleged that as of October 6, 1976, a majority of Respon-dent's employees in the appropriate unit set forth abovedesignated the I.GWU as their exclusive collective-bar-gaining representative. The record evidence, including ex-hibits, admissions, and stipulations. establishes that therewere seven individuals actively employed on or about Octo-ber 6 and December 22, 1976: Raymond Boggs, MickeyNolan, Rick Bowling, Johnny olmes, Berman Skaggs,Marvin Hicks, and Larry Thornsberry. There were also fivepersons employed on October 6, who, the Board found inthe representation case and parties now agree, were onlytemporarily laid off as of December 22: Walter Evans, Jer-ry Stevens, Tony Jones. Harold Waggoner, and KeithHicks.'°Additionally, the record reflects that five employ-ees. Ronnie and Rodney Vanlandingham, Lovell Fielding.Ralph Lowe. and Steve Carpenter, were laid off prior toOctober 6. Respondent contends that all of these individ-uals were only temporary employees and did not expectrecall. However, the Board specifically found, on the basisof testimony given by both employer and ILGWU wit-nesses, that these employees (and others admitted to be inthe unit) "were hired for an indefinite period, performed thesame duties as other employees, were laid off in the midst ofa seasonally slow period when the Employer was effectuat-ing a general reduction of its work force, and were not toldwhen they were laid off that there was little possibility oftheir being rehired, that they were temporarily laid off andhave a reasonable expectancy of recall." The two Vanland-inghams, Fielding, and Lowe were determined to be eligiblevoters. Weather Vane Outerwear Corporation, Inc., supra.''Of these, specific evidence was proffered only in regard toLovell Fielding. Fielding testified that he began work inSeptember of 1976. worked picking orders on the nightshift, and was laid off with other members of the night shiftabout September 28, 1976. When he laid them off, Bowlingtold the employees that work was caught up and theywould not be needed for a while. They were told that theymight be needed later. Fielding sought other employment'While Respondent denied the appropriateness of this unit, no evidencewas adduced in regard thereto. In the absence of newly discovered or previ-ously unavailable evidence or special circumstances. relitigation or reevalu-ation of this issue is unwarranted.10 As noted supra, Respondent admitted that the layoffs of Stevens, Jones,Waggoner. and Hicks were discriminatorily motivated.u The Board's Decision contains no reference to Steve (Carpenter.and has never been recalled to Weather Vane. According toBowling. Fielding was hired as part of an 8- or 10-personnight shift which worked only 3 or 4 weeks in September orOctober and was then discontinued when it was no longerneeded. e further claimed that Fielding was not laid offbut merely failed to show up for work after a while. histestimony is unsupported by any evidence from companrecords which might reveal whether Fielding quit or waslaid of. For this reason, and on the basis of Fielding's supe-rior testimonial demeanor. I credit Fielding.Thus, the record establishes that as of October 6. 1976.and continuing through at least I)ecember 22. 197t). therewere 16 persons employed in the appropriate unit.'(en-eral C(ounsel introduced valid signed cards, applying formembership in the lI,(iWIJ and authorizing that Union torepresent them for collectixe-bargaining purposes, from 13of these 16. () One. however. was signed by an employeewho also signed an authorizalion card on behalf of theBrick & (lay Workers, Berman Skaggs. Skaggs' card, there-fore, may not be counted to determining the II.GWU's ma-jority status. Allied SupcermalrAL t.v, Inc. .1llcid Di.rcoulntFoo,,,t Diision,,,, 169 NL.RB 927 (1968). With 12 remainingcards, the Il.(iWU possessed designations of representati efrom a clear majorits.l?(d) Section 8(a)(5) and the bargaining order remedy In.V.L.R.B. v. (;is.el Pcing CaO. Inc., 395 U.S. 575 (1969).the Supreme Court held that a bargaining order without anelection would be appropriate in either of two situations:first, in "exceptional" cases involving "outrageous" and"pervasive" unlawful conduct (not contended herein): and.second, in those "less extraordinary cases" involving lesspervasive practices, where the union has achieved a cardmajority at some point, and where the Board concludes thatthe extensiveness of the unlawful conduct has a "tendencyto undermine majority strength and impede the electionprocess." (;i..xl, 395 U.S. at 613 614. See also Armcor In-dustris, Inc., 227 NLRB 1543 (1977).I have found, in large measure upon Respondent's admis-sions, that Respondent interrogated one employee. discrim-inatorili laid off four unit employees because of their sup-port for the I GCWU. subsequently threatened anddischarged another employee in a neighboring unit becauseof her grievance-filing activity, and rendered unlawful as-sistance and support to the Brick & Clay Workers to thedetriment of the ILGWU. These unfair labor practices aresufficiently serious and extensive to undermine that Union'smajority status and impede a free and fair election. Theireffects are so lingering that I must conclude that the em-ployee sentiment, as reflected in the authorization cardssigned on behalf of the ILGWU, would, on balance, bebetter protected by a bargaining order.In reaching this conclusion, I note particularly that Re-spondent's conduct occurred in a small unit, 16 employees,'2Steve Carpenter has been excluded from all computations because hewas omitted from consideration n the Board's Decision.1) Nolan, Skaggs, Marvin Hicks, Thornsherry. Evans. Stevens. Jones,Waggoner, Keith Hicks, Ronnie and Rodney Vanlandingham, Fielding. andLowe.14 The II.GWU would retain that majority status even i the to Vanland-inghams. Filelding. and Lo.ve were excluded rom the unit. as contended byResponden 443 DF:('ISIONS O() NAI'IONAI. IABOR RELA'IONS BOARI)where the impact of such conduct is magnified. The dis-criminatory conduct directly affected four employees, a fullquarter of that unit, and, as the Board has noted:[njo employer conduct is more serious or has conse-quences more crippling to the free exercise of Section 7rights than the discharge of an employee because ofthe employee's union affiliation.Armcor Industries, supra at 1545. As in .4rmcor, certain factscause these discriminatory discharges to have particularlypronounced effects. Not only did Respondent attempt toreduce the support for the ILGWU. shortly after it peti-tioned for an election, by laying off its supporters, Respon-dent went further and unlawfully sought the aid of the la-vored Brick & ('lay Workers to add other employees to theunit who would reasonably be expected to vote lor thatUnion. Finally, Respondent underscored its continuing op-position to its employees' free exercise of their statutoryrights when, more than a year later, it discharged an em-ployee in the neighboring unit because she was a member ofthe Brick & ('lay Workers and because she sought to utilizethe grievance procedure. These unfair labor practices, itmay reasonably be believed, created a coercive atmospherewhich conventional Board remedies might not adequatelydissipate so that a fair election could be held with reason-able certainty. See Joseph J. L.achniet d/b/a/ Htonda of Haos-lett, 201 NLRB 855 (1973).The Brick & Clay Workers, however, also secured validauthorization cards from four of the employees in theWeather Vane unit (including one who signed for bothUnions). Moreover, the Board, in its representation casedecision, found that the Brick & Clay Workers had an in-terest and were entitled to a place on the ballot in anyelection held in that unit. Respondent and the Brick & ('layWorkers therefore contend that a question concerning rep-resentation (QCR) exists and that a bargaining order in fa-vor of the ILGWU would disenfranchise the Brick & ClayWorkers and its supporters and be inconsistent with theprinciples of the Midwest Piping doctrine." In supportthereof, they rely essentially upon Riviera Manor NursingHome, Inc., 220 NLRB 124 (1975). In that case, the em-ployer had granted voluntary recognition to one union, Lo-cal 593, almost immediately after a Circuit C('ourt of Ap-peals had enforced an earlier order of the Board as toviolations of Sections 8(a)(1) and (3) but denied enforce-ment to the Board's order that the employer recognize andbargain with another union, Council 19. The Board heldthat its "efforts on behalf of Council 19 to enforce the bar-gaining order, as well as the existence of the then as yetunremedied violations of Section 8(a)(3) and (1) based oncharges filed by Council 19, put Respondent on notice thatCouncil 19 itself maintained, if not majority status, at leasta continuing and substantial interest in representing its em-ployees." Riviera Manor, supra at 125. The Board held thatthe employer's speedy recognition of Local 593, withouteven an attempt to determine whether Council 19 hadabandoned its interest, constituted a failure to observe thestrict neutrality required under Midwest Piping, and vio-lated Section 8(aX2) and (1).a' Midwest Piping & Supply Co., 63 NLRB 1060 (1945).General Counsel and the Charging Party point out thatthe obligations imposed by Midwest Piping are those of theneutral employer: having assisted the Brick & Clay Work-ers, the) contend, Respondent lost its neutrality and theMidwest Piping doctrine ceased to be applicable. Principlereliance was placed on The Brescome Distributors Corpora-tion, 179 NI.RB 787 (1969). en'd. subh. nomn. Wine & LiquorSalesmen & 4llied Workers Local Union 195 v. N.I.R. B.452 F.2d 1312 (D.C. Cir. 1971). In that case, the Board1ound that the employer had assisted in the initial organiza-tion of' the incumbent. an independent association, manyyears before. and through its supervisors had continued toinfluence the association in its collective-bargaining rela-tionship. The Board further found that the employer's su-pervisors were officers and members of the association andhad served on its bargaining committee. Except for oneyear, the dealings between the employer and the associationwere never reduced to writing. In addition to various acts ofSection 8(a)(2} conduct within the statutory limitations pe-riod, the Board found interrogations. threats, promises ofbenefit, and grants of benefits all directed against the em-ployees' selection of another union. In concluding that theMidwest Piping doctrine did not preclude the application ofa Gissel bargaining order, the Board stated in Brescome.supra at 788:[Tihe doctrine of the Midwest Piping line of cases.while a valid one, is not to be construed and applied somechanically as to defeat its basic purpose. That prin-ciple is designed to serve as a shield and not as asword. An employer. fced with a competing represen-tation claim, quite properly should be protected fromthe Union's refusal-to-bargain charge, even where thatunion is able to demonstrate a card majority, in a situ-ation where he evidences his neutrality by maintainingthe status auo while the question concerning represen-tation is being determined by the Board. But it is for-eign to the basic concept o' the rule to invoke it as ajustilicnion lor a ref/isal to bargain in a situation where,as here, the enmplover, instead of remaining neutral, takessides, and engages in unfizir labor practices aimed at as-sisting and upporting the union he favors, and utilizesthis as a means of dissipating the majority of the rivalunion to which he is opposed In this situation, to excusethe refusal to bargain and deny the remedial relief of abargaining order could serve only to exalt the letter ofthe rule while stultifying its purpose, and would leavethe victimized union without a truly effective remedy.'"[Emphasis supplied.jSubsequently, the Board was faced with a case involvingan employer's egregious and coercive conduct in support ofan incumbent union which had been neither organized norcontrolled by that Respondent and which did not itself seekor participate in the unlawful assistance." The Board"ISee also Overland Distribution Centers, Inc., 194 NLRB 727 (1971).where the Board reached a similar conclusion in a situation involving em-ployer responsibility for the conception and birth of the independent union.the existence of which was then argued by the employer in support of itsMidwest Piping defense to a proposed bargaining order.'' The unlawful conduct included interrogation, threats of vanous kindsincluding moving the plant and reduction of hours of work, promises ofbenefit, and solicitation on behalf of the incumbent. Business EnvelopeManu/acturers of Tennessee. Inc., 227 NLRB 280 (1976).444 RAI('() SEWING INDI)ISrRIES, INC.(Members Penello and Walther. Member Jenkins dissent-ing) held that a bargaining order in favor of the challengingoutside union was not warranted. Member Penello statedthat although the challenger's card majority was sufficientto raise a real question concerning representation. it wasnot sufficient to establish majority status in the presence ofa legitimate incumbent collective-bargaining agent. Mem-ber Walther, agreeing with Member Penello's conclusion.found that neither union had demonstrated clear majoritysupport. issenting, Member Jenkins concluded that theRespondent's unlawful conduct precluded the possibility ofa fair election being conducted in the freseeable future andframed the issue as: "Between the two nonoffendingUnions, which has the superior claim to majority status?"He would have resolved that question in favor of the chal-lenging union, which possessed an overwhelming majoritybased upon authorization cards. Those cards, he stated.overcame the incumbent's presumption of continued major-ity, and were the best evidence of the employee's desires, inthe circumstances.The instant case, involving not the grant of recognitionbut the withholding of it, is factually distinguishable fromRiviera Manor and falls somewhere between Brescome andBusiness Envelope. The Brick & Clay Workers, having atone time represented the warehouse employees, was not anincumbent. It enjoyed no presumption of majority supportand did not claim to represent a majority of the WeatherVane employees. But it was a legitimate presence on thescene; there was no evidence that prior to the current cam-paign it was in any way an assisted union. However, I havefound that it was assisted in this campaign and, contrary tothe incumbent in Business Envelope. participated in receiv-ing that assistance. I therefore conclude that the Board'sBrescome principle must control this situation. Consideringall of the foregoing, particularly the absence of any claimthat the Brick & Clay Workers enjoyed majority support ofthe unit employees at any time since 1975. the ILGWU'sclear majority support as evidenced by the authorizationcards, and my conclusion that Respondent's unfair laborpractices have prevented a fair election from being con-ducted in the foreseeable future even with the applicationof other remedial measures. I must further conclude that abargaining order is warranted herein as the only way toeffectively remedy the unfair labor practices.CON( IUSIONS OF LAWI. Respondents comprise a single integrated enterpriseand are a single employer, engaged in commerce and inoperations affecting commerce within the meaning of Sec-tion 2(2). (6), and (7) of the Act.2. The ILGWU and the Brick & Clay Workers are bothlabor organizations within the meaning of Section 2(5) ofthe Act.3. All shipping clerks, including local truckdrivers, em-ployed by Weather Vane at Olive Hill, Kentucky. excludingoffice clerical employees, professional employees, guardsand supervisors as defined in the Act, constitute an appro-priate unit for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. On October 6, 1976. and at all times thereafter, theILGWU was, and continues to be, the exclusive representa-tive of the employees in the appropriate unit found abovetor the purposes of collective bargaining within the mean-ing of Section 9(a) of the Act.5. By threatening employees that they would not he re-called from layoff because they had filed grievances undertheir union contract, and by interrogating emplo'ees con-cerning their union membership. activities, and desires andconcerning the union membership. activities. and desires oftheir fellow employees. Respondents have interfered with.restrained, and coerced their employecs in the exercise ofthe rights guaranteed them under Section 7 of the Act.thereby violating Section 8(a)( I) of the Act.6. By rendering aid, assistance, and support to the Brick& Clay Workers, Respondents have engaged in unftlir laborpractices in violation of Section 8(a)(2) and (I) of the Act.7. By discharing. laying off, or failing to recall employeesfrom layoff because of their union membership. activity.and desires. Respondents have discriminated against themin regard to their hire or tenure of employment. in violationof Section 8(a)(3) and (I) of the Act.8. By failing and refusing to recognize and bargain withthe I LGWU as the exclusive representative of its employeesin the unit described above, since October 23. 1976. the dateupon which I have found it commenced its unlawful ac-tivity, Respondent Weather Vane has violated Section8(a)(5) and ( I ) of the Act.9. The unfair labor practices enumerated above are un-fair labor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.10. The unfair labor practices found in regard to Case 9('A 11990 have interfered with the employees' rights to afree and untrammeled choice in the election conducted inCase 9 RD- 754 on December 9. 1977. and have tainted theresults (:f that election.11. Respondents have not engaged in any unfair laborpractices not specifically found herein.Tti RME-)DYIt having been found that the Respondents have engagedin unfair labor practices in violation of Section 8(a)( ). (2).(3), and (5). it will be recommended that the Respondentsbe required to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.It having been found that the Respondents discriminator-ily refused to recall July Erwin from layoff and laid offKeith Hicks, Tony Jones. Jerry Stevens, and Harold Wag-goner, for varying periods of time before recalling them.Respondents shall offer said Judy Erwin immediate and fullreinstatement to her former or a substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and shall make all of these employees wholefor any loss of pay they may have suffered by reason of thediscrimination against them. Any backpay found to be dueshall be computed, with interest, in the manner prescribedin F W Woolworth Companyr 90 NLRB 289 (1950). andFlorida Steel Corporation, 231 NLRB 651 (1977).'"" See, generally. Isis Plumbing & Heating (s. 138 NLRB 716 1962}.445 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDBecause of the prevasive nature of the violations lfound,and in order to make effective for the employees the guar-antee of' rights contained in Section 7 of' the Act, it will berecommended that the Respondents cease and desist fromin any manner infringing upon the rights guaranteed in thatSection.Upon the basis of the above findings of fact and conclu-sions of law, and upon the entire record in this case, it isrecommended that:ORDER9The Respondent, Ralco Sewing Industries. Inc., andWeather Vane Outerwear Corporation, Inc., Olive lill,Kentucky. their officers, agents. successors, and assigns,shall:I. Cease and desist from:(a) Threatening employees with discharge in order todiscourage them from filing grievances or engaging in otherunion or protected concerted activities.(b) Interrogating employees concerning their union ac-tivities, membership, or desires or concerning the union ac-tivities, membership, or desires of other employees.(c) Assisting, supporting, or interfering with the adminis-tration or activities of the Brick & Clay Workers or anyother labor organization.(d) Discriminatorily laying off employees or refusing torecall employees from layoff because they engaged in unionor protected concerted activities or in order to discourageunion activities.(e) Refusing to bargain collectively with the ILGWU asthe exclusive bargaining representative of the employees inthe appropriate unit set forth above.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which will effec-tuate the purposes of the Act:(a) Offer Judy Erwin immediate and full reinstatementto her former position or, if that position is no longer avail-'9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102,48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.able, to a substantially equivalent position, without preju-dice to her seniority or other rights and privileges, andmake Judy Erwin. Keith Hicks. Tony Jones. Jerry Stevens,and Harold Waggoner whole for any loss of earnings theymay have suffered by reason of' the discrimination againstthem in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination or copying. all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other documents necessaryand relevant to analyze and compute the amount of back-pay due under this Order.(c) Upon request. bargain collectively with the ILGWUas the exclusive representative of the employees in the unitfound appropriate herein, with respect to rates of pay,hours of employment, or other terms and conditions of em-ployment, and, if an agreement is reached, embody suchunderstanding in a signed agreement.(d) Post at their plant and warehouse in Olive Hill, Ken-tucky, copies of the attached notice marked "Appendix.""'Copies of said notice, on forms provided by the RegionalDirector for Region 9. after being signed by a duly autho-rized representative of the Respondents, shall be posted bythem immediately upon receipt thereof; and be maintainedby them fbr 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondents to insure that said notices are not altered. de-faced, or covered by any other material.(e) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondents have taken to comply herewith.II IS FURliIIER RI('0NIMMNI)II) that the complaints be dis-missed as to any allegations not found herein, and,11 IS Ftl:AERtil Ri'(OMML:NItI) that Case 9 RD 754 beremanded to the Regional Director for Region 9, that theelection conducted on December 9, 1977, he set aside, andthat the Regional Director conduct a rerun election at suchtime as he deems the circumstances permit a free choice onthe issue of representation.20 In the event that this Order is enforced by a judgment of the UnitedStates Court of Appeals, the words in the notice reading, "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."446